Citation Nr: 0533859	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  96-48 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, including secondary to service-connected 
residuals of thoracic spine injury.  

2.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for residuals of thoracic spine injury.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1986 to May 1986, 
and from April 1987 to February 1990.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a June 1996 decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois which assigned an increased rating to 20 
percent for the thoracic spine disability, effective from 
July 12, 1995, the date of claim for increase.  By rating 
action in December 1996, the RO assigned an increased rating 
to 40 percent, effective from the date of claim.  By rating 
action in October 1998, the RO, in part, denied entitlement 
to TDIU.  In May 2001, the Board remanded the appeal to the 
RO for additional development.  A videoconference hearing was 
held in August 2003.  

In April 2004, the Board, in part, remanded the issues now on 
appeal for additional development, to include adjudication of 
the claim of service connection for a lumbar spine disability 
on a direct and secondary basis.  A second videoconference 
hearing before a member of the Board was held in September 
2005.  

The issue of service connection for a lumbar spine disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The issue of entitlement to TDIU 
is held in abeyance until completion of the remand.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  In evaluating the service-connected thoracic spine 
disability, the criteria in effect prior to September 26, 
2003 are more favorable to the veteran.  

3.  The thoracic spine disability is manifested by complaints 
of pain, degenerative disc disease with central disc bulge at 
T6-7, and no neurological impairment; no additional 
functional loss of use due to pain or during flare-ups was 
demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of a thoracic spine injury are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5293, 5295 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service 
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause prejudice to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim for an increased rating was received in 
July 1995.  The Board concludes that information and 
discussion as contained in the June 1996 rating decision, the 
statement of the case issued in August 1996, the December 
1996, July 1997, November 1998, February 2003, and January 
2005 supplemental statements of the case (SSOC), the May 2001 
and April 2004 Board remands, and in letters sent to the 
veteran in May 1998, June 2001, and June and August 2004 and 
have provided him with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified him of his responsibility to submit evidence showing 
increased disability; of what evidence was necessary to 
substantiate the claim for a higher evaluation; why the 
current evidence was insufficient to award the benefits 
sought, and suggested that he submit any evidence in his 
possession.  The veteran also testified at two 
videoconference hearings.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how the claim was still deficient.  Clearly, from submissions 
by and on behalf of the veteran, he is fully conversant with 
the legal requirements in this case.  Thus, the content of 
the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  The Board notes that the 
veteran's back has been examined by VA on several occasions 
during the pendency of this appeal since his claim was 
initially adjudicated.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

Factual Background

By rating action in October 1990, service connection was 
established for residuals of a thoracic spine injury based on 
evidence of treatment for chronic mid-back pain in service 
and chronic complaints on VA examination in April 1990.  All 
diagnostic studies, including MRI, bone scan, and x-ray 
studies of the thoracic spine were negative.  A 
noncompensable evaluation was assigned, effective from 
February 23, 1990, the day following the veteran's discharge 
from service.  The veteran was notified of this decision and 
did not appeal, and the noncompensable evaluation remained in 
effect until the current claim for an increase rating was 
received in July 1995.  

During the relevant appeal period, the veteran was examined 
by VA on at least four occasions.  The evidentiary record 
also includes numerous VA outpatient records showing 
treatment for various maladies, including mid-back pain from 
1995 to the present.  The veteran's complaints and the 
clinical findings on the outpatient reports were not 
materially different from those reported on the examinations.  
For the sake of brevity, the individual progress notes, 
although reviewed and considered, will not be discussed in 
this decision.  

On VA examination in April 1996, the examiner indicated that 
the claims file was not available for review.  The veteran 
reported that he had chronic mid-back pain since service and 
that it had progressively worsened over the previous two 
years manifested by a sharp, stabbing pain in the posterior 
thorax area with deep inspirations.  On examination, the 
veteran identified the painful and hypersensitive area to be 
around the T-4 level.  There was no evidence of spinal 
scoliosis.  Forward flexion of the thoracic spine was to 100 
degrees.  Rotation was to 30 degrees, bilaterally, with 
complaints of a pinching and burning sensation in the 
thoracic region.  Lateral bending was to 35 degrees, 
bilaterally with a burning sensation in the thoracic spine.  
Reflexes were 2+ in the upper extremities, strength was 5/5 
in all muscles, and sensation to pinprick was insignificant 
in the upper extremities.  X-ray studies of the thoracic 
spine showed the articulations were normal, pedicles were 
intact, and there was no evidence of fracture or bony 
destruction.  The diagnoses included thoracic spine muscle 
spasm and hyperesthesia.  

On VA general examination in July 1997, the veteran had no 
complaints regarding his genitourinary system.  Other than 
complaints of mid-back pain and a reported history of 
herniated nucleus pulposus in the thoracic spine, there were 
no specific findings or abnormalities noted referable to the 
thoracic spine.  The diagnoses included herniated nucleus 
pulposus of the thoracic spine.  

On VA orthopedic examination in July 1997, the veteran 
complained of chronic back pain, decreasing strength with 
minimal exertion, and excessive fatigability.  There was no 
evidence of any postural abnormalities or fixed deformity, 
and the veteran was well-developed and well nourished.  There 
was marked pain on forward flexion, both passive and against 
resistence.  Forward flexion of the lumbar spine was to 65 
degrees, and from 5 to 10 degrees in the thoracic spine.  
Extension was to zero degrees in the thoracic spine.  Left 
lateral flexion of the lumbar spine was to 5 degrees, and to 
15 degrees on the right.  Rotation was to 10 degrees, 
bilaterally.  Strength in the lower extremities was 5/5, and 
deep tendon reflexes were equal, bilaterally.  The diagnoses 
included chronic thoracic and lumbar spine pain secondary to 
old injuries with subjective history of excessive 
fatigability which was not objectively demonstrated on 
examination, clinical evidence of weakened movement against 
resistance and painful motion, and no evidence of 
incoordination.  

On VA examination in June 1998, the examiner indicated that 
he had reviewed the entire claims file, including all service 
and post-service medical records.  He provided a detailed 
description of the veteran's medical history and the 
pertinent clinical findings on all relevant evaluations.  The 
veteran reported that he had chronic mid-back pain since an 
injury in service and that he reinjured his back working 
construction in May 1996.  On examination, the veteran 
carried a cane but did not use it to support himself.  His 
musculature was of normal bulk and volume, proportional to 
his body build and free of atrophy or fasciculation.  
However, there was varied power output throughout all four 
extremities, particularly in the lower extremities, but no 
convincing pattern of persistent weakness.  In all other 
respects, posture, tone, power, coordination and the pattern 
of skilled movement were normal.  Reflexes in all extremities 
were 1+, equal and symmetrical without lateralized or 
altitudinal difference.  Downward pressure at a load of about 
one pound caused complaints of mid-back pain.  

The veteran also complained of pain when standing on his toes 
and heels, squatting, and passive rotation of the pelvis and 
shoulders without displacement of the spine.  Sensation to 
pinprick and light touch were extremely variable with reports 
of a patchwork of various sensory loss which was not 
delineated anatomically.  Straight leg raising was tolerated 
to 90 degrees, bilaterally.  He stood with his spine erect 
and the sagittal curves were preserved.  There was no visible 
paravertebral muscle spasm, and palpation of the spinous 
process, adnexal structures, sacroiliac dimples, sciatic 
notches, supraclavicular fossae, and peri-scapular regions 
disclosed only a complaint of pain between the spinous 
processes of T6-9 in midline.  The examiner noted that the 
complaint of pain was before the palpating finger depressed 
the skin sufficiently to make contact with any underlying 
structure.  During range of motion studies of the cervical 
spine, the veteran displayed no movement of the thoracic 
spine and held himself rigidly during examination of the 
lumbar spine.  Forward flexion was to 90 degrees, facilitated 
by bending at the hips and knees.  To resume the upright 
position, he walked his hands up his thighs.  All movements 
of rotation and lateral bending were to less than 15 degrees, 
by pain.  

The examiner concluded that, except for the cervical spine, 
the variations in ranges of motion did not appear to be 
related to any changes in the spine.  There was no evidence 
of spasm, weakness, tenderness, or fixed postural 
abnormalities.  The musculature of the back was unremarkable 
and the neurological examination was normal.  He noted that 
there were a number of features of the examination that were 
without physiological basis.  The sensitivity of the thoracic 
spine to downward pressure of his head, pain on heel/toe 
standing, attempting to squat or rise, and pain on simulated 
rotation, known as Waddell phenomena, are used to 
differentiate structural from simulated disease, the latter 
of which seemed to be the case here.  The sensory 
abnormalities reported by the veteran were inconsistent in 
their anatomical pattern as well as in their physiological 
pattern as normally pain and temperature sensations are 
affected together.  The examiner opined that there was no 
clear cut functional impairment in this case.  

The examiner discussed the numerous diagnostic studies and 
noted that MRI scans of the thoracic spine in June 1996 
showed Class 1 disc disease at T6-7 of the subarachnoid space 
with some counter-clockwise rotation of the spinal cord.  The 
7th vertebra on anteroposterior views appeared excavated.  He 
opined that there was no relationship between the changes 
seen in the thoracic spine and the veteran's multiple 
complaints.  The examiner reiterated that he had reviewed 
every medical document in the file and noted that the 
neurological examination was normal despite simulations of 
disease on the part of the veteran.  He also noted that there 
was incontrovertible evidence that the veteran had been doing 
some sort of physical work judged by the palmar calluses and 
imbedded foreign material in the skin of his hands.   

A VA MRI of the thoracic spine in October 2000 compared to a 
June 1996 study revealed no significant changes.  There was a 
central disc bulge at T6-7 with mild compromise of the 
anterior dural space.  The remaining levels showed no intra 
or extradural abnormality.  The spinal cord was of normal 
caliber and showed no abnormal signal intensity.  The 
visualized bony structures were unremarkable.  

When examined by VA in September 2004, the examiner indicated 
that he had reviewed the claims file and provided a detailed 
description of the veteran's complaints and medical history 
from service to the present time.  On examination, the 
veteran complained of a constant, sharp pain in the thoracic 
region between his shoulder blades radiating into his arms.  
The pain was a constant 4 on a scale of 0 to 10, increasing 
to level 6 with activity.  The veteran reported that he was 
bedridden only once, in 1993, and did not describe any flare-
ups or any associated features with the back pain, such as, 
weight loss, fevers, malaise, dizziness, visual disturbances, 
numbness, weakness, or any bladder bowel complaints.  The 
veteran reported that he used a cane about seven times a 
month and used a back brace on a daily basis.  However, he 
was not wearing one at the time of examination.  The veteran 
estimated that he could walk about 50 to 100 feet before 
having to stop and rest because of pain in his back, knees, 
and other areas.  His daily activities, such as putting on a 
shirt, socks, etc., were slowed by back pain, and he denied 
engaging any recreational activities.  

On examination, his spine, limbs, posture, gait, position of 
the head, and curvature of the spine were normal in 
appearance.  On flexion of the thoracolumbar spine, the 
veteran complained of pain throughout the entire range of 
motion.  Forward flexion was to 90/90 with expressed pain.  
Extension, lateral flexion, and rotation were to 20/30 and 
limited by pain.  The veteran could rise on his heels and 
toes, but could not squat because of knee pain.  Repetitive 
movement of the thoracolumbar spine caused increased pain, 
fatigue, weakness, and lack of endurance, but there was no 
visible effect on his range of motion.  There was tenderness 
to palpation of the thoracic spine around the T5-6 level, but 
when told that the disc bulge was at the T6-7 level, the 
veteran reported that the there was pain in that area as 
well.  The examiner commented that there was no objective 
evidence of painful motion, spasm, weakness, or tenderness.  
There was no fixed deformity or postural abnormality and no 
episodes of total incapacitation over the past 12 months.  
Neurological examination of the upper and lower extremities 
was normal.  The examiner commented that he could not offer 
an opinion regarding any additional range of motion loss or 
functional impairment during flare-ups.  The diagnoses 
included degenerative disc disease of the thoracic spine.  

Law and Regulations

As noted above, this appeal arises from a June 1996 rating 
decision that assigned an increased rating to 20 percent, 
effective from the date of claim for increase.  By rating 
action in December 1996, the veteran was assigned a 40 
percent evaluation, effective from the same date.  

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2005).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).  

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's spine disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00.  
That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

The veteran's thoracic spine disability was initially rated 
under Diagnostic Code (DC) 5293 for intervertebral disc 
syndrome (IVD).  Under the old version for IVD, a 60 percent 
evaluation was assigned for pronounced, persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent evaluation was 
assigned for severe, recurring attacks with intermittent 
relief.  A 20 percent rating was assigned for moderate 
symptoms with recurring attacks.  A 10 percent evaluation was 
assigned for mild symptoms.  38 C.F.R. § 4.71a, DC 5293 
(2001).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
IVD.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) (effective 
from September 23, 2002).  Under the revised criteria, 
effective September 23, 2002, IVD is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002).  The Board observes 
that in this case, the veteran's thoracic spine disability is 
his only service-connected disability.

A 40 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least four weeks 
but less than six weeks during the past 12 months; and a 60 
percent evaluation is assigned with incapacitating episodes 
of having a total duration of at least six weeks during the 
past 12 months.  Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVD that are present constantly, or 
nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If IVD is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  

With respect to neurologic manifestations, Diagnostic Code 
8519, addresses the long thoracic nerve.  Incomplete 
paralysis of the long thoracic nerve of the upper extremity 
is rated 0 percent when mild, 10 percent when moderate, and 
20 percent when severe.  38 C.F.R. § 4.124a; Diagnostic Code 
8519 (2005).  A 30 percent rating is warranted for complete 
paralysis of this nerve of the major upper extremity, with 
inability to raise the arm above shoulder level and winged 
scapula deformity.  Id.  This neurologic rating is not to be 
combined with lost motion above shoulder level.  Id. at Note.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

Additional orthopedic regulations in effect prior to 
September 26, 2003, included Diagnostic Code 5295, which 
pertained to lumbosacral strain, and which provided a 20 
percent rating where there is evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating was 
assigned for severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).   

Further, prior to September 26, 2003, Diagnostic Code 5291, 
provided a maximum 10 percent rating for limitation of motion 
of the dorsal spine that was either moderate or severe.  38 
C.F.R. § 4.71a, DC 5291 (2002).  Favorable ankylosis of the 
dorsal spine was assigned a 20 percent rating.  Unfavorable 
ankylosis of the dorsal spine warranted a 30 percent rating.  
38 C.F.R. § 4.71a, DC 5288 (2002).

The second revisions to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and IVD under Diagnostic Code 5243.  Under the revised 
criteria, IVD will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2005).  

Under the General Rating Formula, the rating criteria 
provide, in pertinent part, for a 10 percent rating where 
there is forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or the combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, the combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or, vertebral body fracture with loss of 50 percent 
or more of the height.

The General Rating Formula also provides for a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Finally, the General Rating Formula provides, in pertinent 
part, for a 40 percent rating if the medical evidence shows 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  

The above ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also provides, in 
pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id. 

With respect to evaluating IVD, effective September 26, 2003, 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months will be 
rated 40 percent.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Note (1) provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVD that requires bed rest prescribed by a 
physician and treatment by a physician.  

Analysis

Initially, the Board notes that the veteran has demonstrated 
at most slight to moderate limited motion of the thoracic 
spine on all VA examinations except on the joint examination 
in July 1997.  The examiner's findings on that examination 
are somewhat confusing in that he noted flexion of the lumbar 
spine to 65 degrees, but to only 5-10 degrees for the 
thoracic spine.  As both spine segments move in tandem, it is 
difficult to ascertain what the reported range of motion 
figures represented.  The clinical findings were limited in 
nature and provided very few objective findings.  The 
remaining VA examinations, and in particular the June 1998 
and September 2004 reports, were much more thorough and 
included detailed descriptions of the veteran's medical 
history, subjective complaints, and clinical findings.  Given 
the conflicting and somewhat limited clinical findings, the 
Board finds the July 1997 VA examination was inadequate and 
is of little probative value.  

The veteran's complaints and the clinical findings on all VA 
examinations and outpatient reports from 1995 to 2004 were 
essentially the same and manifested principally by complaints 
of pain and some tenderness in the mid back area.  At this 
point, the Board points out that the veteran has complained 
of numerous other problems involving his cervical spine, 
shoulders, and upper and lower extremities.  However, a VA 
physician opined that the additional symptoms were not 
related to the service-connected thoracic spine disability.  
Moreover, service connection for the additional disorders was 
denied by the Board in April 2004.  Therefore, these 
additional symptoms will not be considered in evaluating the 
thoracic spine disability.  

While there is evidence of degenerative disc disease 
involving the thoracic spine at T6-7, there is essentially no 
objective evidence of any neurological impairment attributed 
to the disc disease demonstrated on any of the VA 
examinations.  In fact, VA examiners in June 1998 and 
September 2004 noted that the disc disease of the thoracic 
spine did not cause any functional impairment.  The VA 
physician in June 1998 also opined that the veteran's 
symptoms and manifestations involving the thoracic spine were 
more likely simulated than related to any structural damage.  

As a whole, the medical evidence does not demonstrate more 
than severe symptoms of sciatic neuropathy, characteristic 
pain on motion, muscle spasm, absent ankle jerk, or severe 
recurring attacks with intermittent relief, so as to warrant 
the assignment of a rating in excess of 40 percent under DC 
5293.  As noted earlier, while the veteran complains of 
chronic neurological problems, he has not demonstrated any 
neurological manifestations referable to the thoracic spine 
on any of the examinations during the pendency of this 
appeal.  Accordingly, the Board finds no basis for the 
assignment of a rating in excess of 40 percent under the old 
criteria for intervertebral disc syndrome.  

As to rating the veteran under the criteria for ankylosis, it 
should be noted that ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet. App. 524 (1999).  The 
veteran retains significant motion of the thoracic spine.  
Therefore, a rating under Diagnostic Codes 5288 or 5289 for 
ankylosis is not warranted.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 40 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, the evidence does not show that he has 
experienced any incapacitating episodes, let alone episodes 
having a total duration of at least 6 weeks during the past 
12 months.  In fact, the current clinical and diagnostic 
findings do not satisfy the criteria for a rating of more 
than 10 percent under the revised criteria of either 
Diagnostic Code 5293 or 5243.  The veteran specifically 
denied any incapacitating episodes over the past year and did 
not require bed rest.  Thus, the Board finds that the 
evidence does not meet the criteria for an evaluation in 
excess of 40 percent under either the old or the revised 
regulations.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's service-connected back disability, under the old 
orthopedic rating criteria and applicable neurologic rating 
criteria between September 23, 2002, and September 26, 2003, 
and under the revised orthopedic rating criteria and any 
applicable neurologic rating criteria from September 26, 
2003.  In this regard, the Board finds that the orthopedic 
manifestations of the veteran's spine disability equate to at 
most slight to moderate limitation of motion, or 10 percent 
under the old rating schedule pursuant to DC 5291 (limitation 
of motion of the dorsal spine), or to a 20 percent evaluation 
under the previous DC 5295 (lumbosacral strain) by analogy 
based on the presence on at least one examination of muscle 
spasm.  This disability would equate to no more than a 10 
percent evaluation under the new General Rating Formula for 
Disease and Injuries of the Spine.  Based on the absence of 
any identifiable neurological findings, the Board concludes 
that by separately evaluating the neurologic manifestations 
of the disability in question, a noncompensable evaluation 
would be in order under Diagnostic Code 8519 which 
contemplates mild incomplete paralysis of the long thoracic 
nerve.  As such, a combined evaluation in excess of 40 
percent would not be available from September 23, 2002, since 
no compensable neurological symptoms are demonstrated.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  The 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an 
orthopedic disorder should reflect functional limitation due 
to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40 
(2005).  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2005).  

When examined by VA in September 2004, the examiner opined 
that there was no evidence of any functional impairment of 
the thoracic spine.  The examiner noted that while there were 
subjective complaints of pain, fatigue, weakness, and lack of 
endurance on range of motions studies, there was no objective 
evidence of any additional limitation of motion or functional 
impairment.  The veteran reported that he was still able to 
perform all of his activities of daily living, though it took 
him longer to accomplish them secondary to pain.  The veteran 
also denied any incapacitating episodes over the past year or 
any required bed rest.  

Despite the veteran's assertion of chronic pain, no objective 
evidence of any resulting measurable additional functional 
loss has been demonstrated.  The evidence shows that the 
veteran has a normal gait, good strength and range of motion, 
and no neurological impairments referable to the thoracic 
spine.  Importantly, the veteran has been examined by VA on 
several occasions during the pendency of this appeal and has 
demonstrated at the most moderate limitation of motion.  In 
light of the clinical findings and medical opinions offered 
on the numerous medical reports of record, the Board finds 
that an increased evaluation based on additional functional 
loss due to the factors set forth above is not warranted.  


ORDER

An evaluation in excess of 40 percent for residuals of 
thoracic spine injury, is denied.  

REMAND

As noted above, in April 2004, the Board found that the 
veteran had submitted a timely notice of disagreement to the 
February 2003 rating decision that denied service connection 
for a lumbar spine disability secondary to the service-
connected thoracic spine disability, and remanded the appeal 
to provide the veteran with a statement of the case (SOC).  
The Board also pointed out that the veteran was claiming 
service connection for the lumbar spine on both a direct and 
secondary basis.  

Rather than complying with the Board's instructions, the 
Appeals Management Center (AMC) readjudicated the claim and 
promulgated a supplemental statement of the case (SSOC) which 
addressed all the issues currently on appeal, including the 
new issue involving the lumbar spine.  Furthermore, the 
veteran was not provided with the pertinent laws and 
regulations concerning direct or secondary service connection 
for the lumbar spine disability.  

VA Regulations provide that "[I]n no case will a 
Supplemental Statement of the Case be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the Statement of the Case, or to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the Statement of the Case."  
38 C.F.R. § 19.31 (2005).  

Additionally, the AMC did not address the question of service 
connection for the lumbar spine disability secondary to the 
thoracic spine disability under the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  In this regard, secondary 
service connection includes instances in which there is an 
additional increment of disability of a nonservice-connected 
disability due to aggravation by an established service-
connected disability.  

Finally, the Board notes that the evidence of record 
indicated that the veteran injured his back in an industrial 
accident around May 1996, that he subsequently filed a claim 
for Workers' Compensation, and that he has been unemployed 
since the incident.  (See November 1997 VA outpatient 
treatment and June 1998 VA examination reports.)  The 
evidentiary record as currently constituted does not include 
any evidence pertaining to his Workers' Compensation claim or 
any employment health records.  This information is pertinent 
to the claim for a lumbar spine disability and should be 
obtained and associated with the claims file.  Also, the 
veteran testified that he was receiving Supplemental Security 
Income and that he applied for disability compensation.  It 
does not appear that any attempt has been made to obtain any 
records from the Social Security Administration.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to obtain a list of all VA and non-VA 
health care providers who have treated 
him for his lumbar spine from 1996 to the 
present, and obtain records from each 
health care provider identified.  The RO 
should also take appropriate steps to 
obtain all employment health records 
related to the veteran's industrial 
accident in 1996, and all records 
pertaining to his claim for Workers' 
Compensation.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the award of Social Security 
disability benefits, including the 
administrative decision and the medical 
records relied upon concerning that 
claim.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and, if feasible, the etiology of 
his lumbar spine disability.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate testing 
should be undertaken in connection with 
the examination.  The physician should 
identify and diagnose all current lumbar 
spine disorders and render an opinion as 
to whether it is at least as likely as 
not that any identified disability of the 
lumbar spine is proximately due to or the 
result of, or aggravated by his service-
connected thoracic spine disability.  The 
physician should provide a complete 
rationale for all opinions offered.  If 
the physician is unable to make any 
determination, it should be so stated and 
include an explanation.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  He is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  Thereafter, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  This should 
include consideration of whether the 
lumbar spine disability is proximately 
due to or the result of, or aggravated by 
the service-connected thoracic spine 
disability.  The provisions of Allen v. 
Brown, 7 Vet. App. 439 (1995) should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Statement of the Case, which includes the 
appropriate laws and regulations 
pertaining to service connection, 
including 38 C.F.R. § 3.310.  

6.  The veteran is notified of the need 
to file a substantive appeal to the issue 
of service connection for the lumbar 
spine disability, if the decision is not 
in his favor and he wishes the Board to 
address this matter.  

The issue of entitlement to TDIU is held in abeyance until 
the completion of the above development.  Thereafter, subject 
to current appellate procedures, the case should be returned 
to the Board for further appellate consideration, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


			
	Barry F. Bohan	Steven L. Cohn
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


		
	S. L. Kennedy
	Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs


